DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant’s arguments, see pages 11-14 of the response, filed 27 April 2022, with respect to the amendments to independent claims 1 and 20 have been fully considered and are persuasive.  The rejection of claims 1, 3-20 and 22-25 has been withdrawn. 

Applicant’s arguments with respect to claim 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings

The drawings were received on 27 April 2022.  These drawings are accepted.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Klenkler et al. (US 2019/0179488) in view of Lee et al. (US 2019/0179488).

Regarding claim 26, Klenkler et al. disclose a fingerprint sensor comprising:
a first layer comprising a plurality of pixels (Figure 3, (Figure 3B, 322 is a first layer which has pixels, see paragraph [0055].);
a light transmitting hole array layer including a plurality of light transmitting holes providing light transmitting paths of light rays that are incident through the first layer (Figure 3B, 204 is a light transmitting hole array layer); and
a sensor layer including a plurality of photo sensors configured to sense the light rays that pass through the light transmitting holes and are incident on the sensor layer (Figures 3B, 202 is a sensor having a plurality of photo sensors to sense the light. See paragraph [0040] which says image sensor array, meaning there are a plurality of image sensors. See paragraph [0045] which says the array can be CMOS or CCD, which use photo sensors.).
Klenkler et al. fail to explicitly teach:
wherein the sensor layer is divided into first areas each including a plurality of photo sensors of a same resolution and second areas without any photo sensor, a target area of the sensor layer includes one of the first areas overlapping one of the light transmitting holes and located adjacently between two of the second areas that do not overlap any of the light transmitting holes, and each of the two second areas is adjacent a corresponding one of the first areas located outside the target area.
Lee et al. a fingerprint sensor wherein a sensor layer is divided into first areas each including a plurality of photo sensors of a same resolution (Figure 9 shows first areas which each include 3 diode detectors of a same resolution.) and second areas without any photo sensor (Figure 9 shows there is an area between each 3 diode detector groups, and this area is a second area in which there is not a diode detector.), a target area of the sensor layer includes one of the first areas overlapping one of the light transmitting holes and located adjacently between two of the second areas that do not overlap any of the light transmitting holes (Figure 9 shows the holes at the top are located overlapping the diode detectors in the middle [target area] and do not overlap the second areas in which there are not diode detectors, where the first area in the middle is shown between two second areas.), and each of the two second areas is adjacent a corresponding one of the first areas located outside the target area (Figure 9 shows each of the two second areas located at either side of the middle area [target area] are outside of the middle area.).
Thus, Klenkler et al. contained a device which differed from the claimed device by the substitution of the collimator and sensor structure.
Lee et al. teaches the substituted collimator and sensor structure, and the function was known in the art to detect the reflected fingerprint signals.
Klenkler et al.’s collimator and sensor structure could have been substituted with the collimator and sensor structure of Lee et al., and the results would have been predictable and resulted in the sensor and collimator structure detecting the reflected fingerprint signals.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 1, 3-20 and 22-25 are allowed.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
10 May 2022